Citation Nr: 1500832	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the decedent's cause of death.  


REPRESENTATION

Appellant represented by:	Kirk A. Caraway, Attorney


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 





INTRODUCTION

The decedent served with the Air Force Reserves from January 1964 to January 1970, which included active duty for training (ACDUTRA) from May 1964 to September 1964.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

Additional evidence was associated with the claims file in November 2012 without a waiver of Agency of Original Jurisdiction (AOJ) consideration; however, the Board notes that a waiver is not required, as the new evidence is not pertinent.  38 C.F.R. § 20.1304 (2014) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.")  In this regard, the additional evidence is comprised of a letter from the decedent, dated February 1965, attached with a Request and Authorization for Active Duty Training/Nonprior Service form which shows that the decedent served on an extended period of ACDUTRA from May 1964 to September 1964.  However, as VA records in the claims file already contained evidence that he served on an extended period of ACDUTRA from May 1964 to September 1964, the Board finds that the new evidence is merely cumulative of the evidence already of record at the time the July 2012 statement of the case was issued, and remand is not necessary for consideration of the evidence by the RO.  38 C.F.R. § 20.1304 (2014).  



FINDINGS OF FACT

1.  During the decedent's lifetime, service connection was not established for any disability.

2.  The decedent's death certificate indicates that the immediate cause of his death was aspiration pneumonia due to amyotrophic lateral sclerosis (ALS).

3.  The decedent only had ACDUTRA service with the Air Force Reserves; he did not serve on active duty and did not incur any disease or injury during ACDUTRA.

4.  ALS was not incurred in or aggravated by any period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The decedent did not have active military, naval, or air service; as such, the presumption of service connection for ALS does not apply.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2014); 38 C.F.R. § 3.318(a) (2014); Bowers v. Shinseki, 26 Vet. App. 201 (2013).

2.  The criteria for service connection for the cause of the decedent's death have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312, 3.318 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The Appellant was advised of VA's duties to notify and assist in the development of the claim in a December 2009 letter, prior to the initial adjudication of her claim. This letter complied with Hupp.  The matter was subsequently readjudicated in a statement of the case issued in July 2012.  The Appellant has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate. 

Regarding VA's duty to assist, the decedent's service treatment records and pertinent postservice treatment records have been secured.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).  The decedent has not been afforded an examination to secure an opinion regarding the etiology of ALS.  The Board finds that based on the evidence of record, an examination is not necessary as the record does not show the ALS may be related to his period of ACDUTRA.  The Appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  


II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of the decedent's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

During the decedent's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in October 2004; the immediate cause of his death was aspiration pneumonia due to ALS.

In this case, there is no question as to whether ALS substantially or materially aided or lent assistance to the production of death.  The medical evidence of record unmistakably demonstrates that the decedent's diagnosed ALS caused his death.

The Appellant does not assert that service connection for cause of the decedent's death be granted on a direct basis, as the decedent's service treatment records reflect no neurological problems or complaints, and the Appellant does not allege that his ALS began in service.  The record clearly establishes that the decedent was first diagnosed with ALS in April 2004, after experiencing recurrent neurological symptoms after a right ankle injury.  In this case, the Appellant argues that entitlement to cause of death be granted on a presumptive basis, under the provisions set forth in 38 C.F.R. § 3.318.

Section 3.318 states that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.318(a).  Service connection will not be established if, inter alia, the claimant did not have active, continuous service of 90 days or more.  Id. (b)(3).  The issue upon which this matter turns is whether the decedent had "active military, naval, or air service" under the law, and is therefore a "veteran" entitled to compensation benefits.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014) (For VA purposes, a "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.").

"Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Without "active military, naval, or air service," the decedent is not a "veteran" for VA compensation purposes, and the presumption of ALS does not apply.  See Bowers v. Shinseki, 26 Vet. App. 201 (2013).

In this regard, the decedent served on an extended period of ACDUTRA from May 1964 to September 1964, where he attended basic training and advanced training specific to his military occupational specialty.  His DD Form 214 indicates that the decedent's source of entry into the military was that he was ordered to ACDUTRA for four months.  Further, the decedent's Air Force Reserve separation document indicates that he had service in the Air Force Reserve until January 1970, but there is no indication of any active duty service during that time.

The Board has considered the various arguments set forth by the Appellant's representative, regarding his interpretations of the law.  In this regard, her representative has argued that the decedent's full-time ACDUTRA service is included within the definition of "active military, naval, or air service."  He has also asserted that since the decedent served on 90 days of continuous service, he should therefore qualify for the presumption of ALS.  However, the law requires 90 days of continuous, active military, naval, or air service for the presumption of ALS to apply.  See Bowers, 26 Vet. App. at 207 -08.  Furthermore, the law is clear that ACDUTRA qualifies as "active military, naval, or air service" only when a claimant dies or becomes disabled from a disease or injury incurred or aggravated in the line of duty.  There is no evidence that the decedent became disabled or died from any disease or injury incurred during ACDUTRA, and the Appellant does not allege as such.  See February 2011 Notice of Disagreement at 3.  Thus, the provisions of 38 C.F.R. § 3.318 do not apply in this case.

The Board has also considered the February 1965 statement from the decedent, prior to his death.  He referred to his May 1964 to September 1964 ACDUTRA as active duty.  The Board affords his statements little probative weight in deciding whether his service meets the statutory definition of "active military, naval, or air service."  While others may have referred to his service as "active duty," his official documents indicate that he only served on ACDUTRA.  Here, the Board affords more probative weight to official records. 

As noted above, the initial indication of ALS was decades following the decedent's period of active duty for training, and no competent medical evidence has been submitted suggesting that it is related to such service.  While the Board is sympathetic with his widow's situation, her personal belief in the existence of a relationship between the cause of the serviceman's death and his military service, no matter how sincere, is not probative of a nexus to service.  There is no medical basis for such a finding, and as a layperson, she simply is not competent to give a competent opinion on this determinative issue.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Under these circumstances, the Board finds that the claim for service connection for the cause of the decedent's death must be denied.  As the decedent did not have active military, naval, or air service, the law forbids application of the presumption of ALS.  Bowers, 26 Vet. App. 201.


ORDER

Service connection for the cause of the decedent's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


